Title: From Thomas Jefferson to James Monroe, 4 June 1793
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia June 4. 1793.

I am to acknolege the receipt of your favors of May 8. and 23. and to express my perfect satisfaction with what you have done in the case of Barrett. With respect to the interest from the date of the judgment it is a thing of course, and always as just as the judgment itself. If he swears that the account is unpaid, I shall be satisfied he believes it to be so, and in that case would always have paid it had he applied to me, because I do not possess equal evidence to the contrary. The original sum having been about 58. or 59£ with interest from Apr. 19. 1783. the order I gave you on Mr. Pope will be more than sufficient to cover it, and will render a delay till the fall unnecessary, as I may hope. The money too,  coming to the hands of Mr. Pope, his own lawyer, will abridge the business.
I will certainly do justice to Mr. Gamble’s competition for the French purchases of flour. I have written to him on that subject. I mean shortly to take a trip to Brandywine, and endeavor to engage a tenant for my mill, so as to produce some competition for the purchase of our flour. I shall go on also to Elkton to take arrangements of time with the tenants engaged for me there. On these may depend the time I see you in Albemarle, as I must precede them.—You should look to the possibility of being called to Philadelphia early in October, if matters with the Creek Indians continue to wear their present serious aspect. The times too are otherwise so pregnant of events that every moment may produce cause for calling you. France has explained herself generously. She does not wish to interrupt our prosperity by calling for our guarantee. On the contrary she wishes to promote it by giving us in all her possessions all the rights of her native citizens, and to receive our vessels as her vessels. This is the language of her new minister. Gr. Britain holds back with the most sullen silence and reserve. She has never intimated to our Minister a wish that we would remain neutral. Our correspondence with her consists in demands where she is interested, and delays where we are. Spain too is mysterious. Nothing promising at Madrid, and contrary symptoms on the Missisipi. Were the combination of kings to have a very successful campaign, I should doubt their moderation.—Parties seem to have taken a very well defined form in this quarter. The old tories, joined by our merchants who trade on British capital, paper dealers, and the idle rich of the great commercial towns, are with the kings. All other descriptions with the French. The war has kindled and brought forward the two parties with an ardour which our own interests merely, could never excite. I pray that the events of the summer may not damp the spirit of our approaching Congress to whom we look forward to give the last direction to the government in which we are embarked. Give my best affections to Mrs. Monroe, and accept them sincerely for yourself. Adieu.
